Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
Response to Amendment
In the amendment filed on March 2, 2022, the following has occurred: claim(s) 1, 4-8, and 11-14 have been amended, claim(s) 21-26 have been added, and claim(s) 3, 10, and 15-17 have been deleted. Now, claim(s) 1, 4-8, 11-14, and 21-26 are pending.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “the colaboration robot”.  Appropriate correction is required. The Examiner will interpret the claimed portion as “the collaboration robot”.
Claims 1 and 8 are objected to because of the following informalities:  “content seggregation”.  Appropriate correction is required. The Examiner will interpret the claimed portion as “content segregation”.
Claims 1 and 8 are objected to because of the following informalities:  “a final diagnosis report a final treatment plan”.  Appropriate correction is required. The Examiner will interpret the claimed portion as “a final diagnosis report and a final treatment plan”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 21 recites the limitation "compared to the rest of the population" in p. 9, ll. 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “compared to the rest of a population”.
Claim 24 recites the limitation "compared to the rest of the population" in p. 9, ll. 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “compared to the rest of a population”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Godla (U.S. Patent Pre-Grant Publication No. 2015/0332021) in view of Marks (U.S. Patent Publication No. 7,596,578) in further view of Kassabgi (U.S. Patent Pre-Grant Publication No. 2018/0278554).
As per independent claim 1, Godla discloses a system for providing expert services, comprising: a non-transitory, computer-readable memory; one or more processors; and a computer-readable medium containing programming instructions that, when executed by the one or more processors, cause the system to: a computer-readable medium containing programming instructions that, when executed by the one or more processors, cause the system to: generate a prompt requesting the patient to respond whether the patient would like to take a full or simplified evaluation for mental health (See Paragraph [0049]: The “unique website interface” comprises one or more Internet-or network-accessible webpages that allows the display of questions and follow-up questions on the display of a suitable computer system, in some instances only one or a few related questions are displayed at a time, to maximize user comprehension and minimize the potential for error, which the Examiner is interpreting the “unique website interface” that is a display of questions to encompass prompt requesting the patient to respond whether the patient would like a simplified evaluation for mental health and the “unique website interface” that is a display of follow-up questions to encompass prompt requesting the patient to respond whether the patient would like a full evaluation for mental health.); generate a questionnaire comprising a list of questions based on the one or more chief reasons for the service request and a patient response to the prompt (See Paragraph [0051]: A process is described to manufacture a list of questions based on the patient's medical history, mental health history, and a specific disease state can be focused on, which the Examiner is interpreting to encompass the claimed portion.) and a psychiatric rating scale to obtain from the patient additional information related to the one or more chief reasons for the service request (See Paragraph [0086]: A follow-up question list can be transmitted to a patient to focus on certain diseases and conditions, which the Examiner is interpreting to encompass the claimed portion as mental health history can be utilized to form the questions (See Paragraph [0048]).); transmit the questionnaire to the first user device and prompt the patient for a user input to the questionnaire (See Paragraph [0052]: The link to the unique website interface used to answer questions can be sent to a patient by instant message, text message, or email message, which the Examiner is interpreting the unique website interface link to encompass the questionnaire as the link would possess a list of questions.); receive the user input responsive to the questionnaire and the psychiatric rating scale (See Paragraphs [0052]-[0053]: The patient is able to answer the questions to be later analyzed and be given a follow up question list.); determine the mental health condition of the patient based on the received user input responsive to the questionnaire and the psychiatric rating scale  (See Paragraph [0053]: The answers can be analyzed and given risk scores to identify which conditions are at risk, which the Examiner is interpreting the question list when utilized with the mental health history focus to encompass the claimed portion as the risk score would be related to mental health conditions.); and generate a final solution to the mental health condition of the subject comprising a final diagnosis report a final treatment plan, based on the received first psychiatrist response and present the final solution to the patient by transmitting the final solution to the first user device (See Paragraphs [0097]-[0099]: One process is described to receive and diagnosis a patient for a certain medical condition, and the second process is described to utilize the information inputted into the system to identify treatment to be selected by a health professional to be utilized by the patient.).
While Godla teaches the system as described above, Godla may not explicitly teach receive, from a first user device, a service request from a patient for a mental health evaluation through a first instant message channel, wherein the service request comprises one or more chief reasons related to a mental health condition of the patient and that caused the patient to send the service request, […]; generate a preliminary solution by the artificial intelligence robot using a rule-based configuration, a Petri-net based graph implementation, or a neural network-based algorithm with adaptive machine learning and notation, based on the mental health condition of the subject, wherein the preliminary solution comprises a treatment plan and a diagnosis report comprising a psychiatric rating scale summary and evaluation; transmit to a second user device, through a second instant message channel, the diagnosis report and treatment plan along with the service request and the patient input responsive to the questionnaire to a first psychiatrist and prompt the first psychiatrist to provide a first psychiatrist response that is a confirmation or a modification of the preliminary solution for the mental health condition of the subject, wherein the second instant message channel is different and independent from the first instant message channel to ensure content segregation, […]; and receive from the second user device, through the second instant message channel, the first psychiatrist response to the diagnosis report. 
Marks teaches a system for receive, from a first user device, a service request from a patient for a mental health evaluation through a first instant message channel, wherein the service request comprises one or more chief reasons related to a mental health condition of the patient and that caused the patient to send the service request (See col. 6, ll. 42-60: The user is able to input a question in relation to a condition, which the Examiner is interpreting input a question to encompass receive a first user device, a service request from a patient for a mental health evaluation through a first instant message channel, wherein the service request comprises one or more chief reasons related to a mental health condition of the patient and that caused the patient to send the service request when combined with Golda’s focus on mental health conditions.), […]; generate a preliminary solution by the artificial intelligence robot using a rule-based configuration, a Petri-net based graph implementation, or a neural network-based algorithm with adaptive machine learning and notation, based on the mental health condition of the subject (See col. 14, ll. 4-63: A process is described for an expert to respond to a question that is posed about a certain health condition to give advice diagnosis and steps, which the Examiner is interpreting to encompass the claimed portion when combined with the machine learning automation response system of Kassabgi as disclosed below (See Paragraph [0009].), wherein the preliminary solution comprises a treatment plan and a diagnosis report comprising a psychiatric rating scale summary and evaluation  (See col. 13, ll. 5-30: Experts can be doctors or other medical professionals, medical treatment is able to be monitored, and the questions are focused on medical issues, which the Examiner is interpreting to encompass the claimed portion.); transmit to a second user device, through a second instant message channel, the diagnosis report and treatment plan along with the service request and the patient input responsive to the questionnaire to a first psychiatrist and prompt the first psychiatrist to provide a first psychiatrist response that is a confirmation or a modification of the preliminary solution for the mental health condition of the subject, wherein the second instant message channel is different and independent from the first instant message channel to ensure content segregation (See col. 13, 11. 5-30: Experts can be doctors or other medical professionals, medical treatment is able to be monitored, and the questions are focused on medical issues, which the Examiner is interpreting to encompass the claimed portion as the medical professionals can be psychiatrists.), […]; and receive from the second user device, through the second instant message channel, the first psychiatrist response to the diagnosis report (See col. 14, ll. 4-63: An expert is able to respond to a question posed by a patient, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Godla.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Godla to include receive, from a first user device, a service request from a patient for a mental health evaluation through a first instant message channel, wherein the service request comprises one or more chief reasons related to a mental health condition of the patient and that caused the patient to send the service request; generate a preliminary solution by the artificial intelligence robot using a rule-based configuration, a Petri-net based graph implementation, or a neural network-based algorithm with adaptive machine learning and notation, based on the mental health condition of the subject, wherein the preliminary solution comprises a treatment plan and a diagnosis report comprising a psychiatric rating scale summary and evaluation; transmit to a second user device, through a second instant message channel, the diagnosis report and treatment plan along with the service request and the patient input responsive to the questionnaire to a first psychiatrist and prompt the first psychiatrist to provide a first psychiatrist response that is a confirmation or a modification of the preliminary solution for the mental health condition of the subject, wherein the second instant message channel is different and independent from the first instant message channel to ensure content segregation; and receive from the second user device, through the second instant message channel, the first psychiatrist response to the diagnosis report as taught by Marks. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Godla with Marks with the motivation of improving cost efficiency (See Description of the Related Art of col. 2, ll. 13-19).
While Godla/Marks teaches the system as described above, Godla/Marks may not explicitly teach a collaboration robot; an artificial intelligence robot; and wherein the collaboration robot dynamically selects and manages the first instant message; and […] wherein the collaboration robot performs dynamic channel switching and data exchange during a service session between the first instant message channel and the second instant message channel.
Kassabgi teaches a system for a collaboration robot (See Paragraph [0021]: A bimodal auto-response system is provided including a state machine storing at least one piece of information about a topic, a network interface configured to receive, over a communication network, a message from a user, and a rules engine configured to generate a proposed communication from the at least one intent, which the Examiner is interpreting a state machine to encompass a collaboration robot.); an artificial intelligence robot (See Paragraph [0026]: Text-pattern matching process, a classification algorithm, and a neural network that is able to determine from a message, a piece of information about the user and storing the piece of information about the user in a state machine, which the Examiner is interpreting the neural network to encompass the artificial intelligence robot.); […] and wherein the collaboration robot dynamically selects and manages the first instant message (See Paragraph [0047]: The state machine stores the current state of the structured intent, and yields control of the auto-response system to the predictive mode in order to address the user’s current message, which the Examiner is interpreting the state machine to encompass the collaboration robot.); and […] wherein the collaboration robot performs dynamic channel switching and data exchange during a service session between the first instant message channel and the second instant message channel (See Paragraph [0047]: The stored state allows the system to switch between a predictive mode and a structured mode in response to user messages, a series of questions in a structured intent may be interrupted when a message from the user relates instead to a predictive intent, which the Examiner is interpreting the changing between predictive mode and a structured mode to encompass the first instant message channel and second instant message channel.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Godla/Marks to include a collaboration robot; an artificial intelligence robot; and wherein the collaboration robot dynamically selects and manages the first instant message; and wherein the collaboration robot performs dynamic channel switching and data exchange during a service session between the first instant message channel and the second instant message channel as taught by Kassabgi to automate the process. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Godla/Marks with Kassabgi with the motivation of improving auto-response systems (See Background of Kassabgi in Paragraph [0007]).
Claim 8 mirrors Claim 1 only within a different statutory category, and is rejected for the reason as claim 1.
As per claim 4, Godla/Marks/Kassabgi discloses the system of claim 1 as described above. Godla further teaches generate the final solution to the mental health condition of the patient based on the received third psychiatrist response and present the final solution to the patient by transmitting the final solution to the first user device (See Paragraphs [0097] and [0099]: One process is described to receive and diagnosis a patient for a certain medical condition, and the second process is described to utilize the information inputted into the system to identify treatment to be selected by a health professional.).
Godla may not explicitly teach receive a first psychiatrist request for involvement of a second psychiatrist user; transmit the first psychiatrist request and information comprising a portion of the preliminary solution, the service request, and the user input responsive to the questionnaire, through a third instant message channel, to a third user device and prompt a second psychiatrist for a second psychiatrist response that is an opinion of the second psychiatrist based on the received first psychiatrist request and the received information; receive, from the third user device, the second psychiatrist response and transmit the second psychiatrist response to the second user device; receive, from the second user device, a third psychiatrist response from the first psychiatrist based on the received second psychiatrist response.
Marks teaches receive a first psychiatrist request for involvement of a second psychiatrist user (See col. 8, ll. 7-17: Experts can refer other experts to peer review their answer.); transmit the first psychiatrist request and information comprising a portion of the preliminary solution, the service request, and the user input responsive to the questionnaire, through a third instant message channel, to a third user device and prompt a second psychiatrist for a second psychiatrist response that is an opinion of the second psychiatrist based on the received first psychiatrist request and the received information (See col. 14, ll. 4-63: A process is described for an expert to respond to a question that is posed about a certain health condition to give advice on the diagnosis to either confirm or deny that the diagnosis is correct and that the network sites can be operated by a user to opt in or opt out expert users, which the Examiner is interpreting to encompass the claimed portion as this process can be carried out by a second psychiatrist.); receive, from the third user device, the second psychiatrist response and transmit the second psychiatrist response to the second user device (See col. 8, ll. 7-17 and col. 14, ll. 4-63: A third expert is able to respond to a question posed by a patient after being referred by the first or second expert, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Godla.); receive, from the second user device, a third psychiatrist response from the first psychiatrist based on the received second psychiatrist response (See col. 14, ll. 4-63: An expert is able to respond to a question posed by a patient that can be shown to a patient, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Godla.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Godla to include receive a first psychiatrist request for involvement of a second psychiatrist user; transmit the first psychiatrist request and information comprising a portion of the preliminary solution, the service request, and the user input responsive to the questionnaire, through a third instant message channel, to a third user device and prompt a second psychiatrist for a second psychiatrist response that is an opinion of the second psychiatrist based on the received first psychiatrist request and the received information; receive, from the third user device, the second psychiatrist response and transmit the second psychiatrist response to the second user device; receive, from the second user device, a third psychiatrist response from the first psychiatrist based on the received second psychiatrist response as taught by Marks. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Godla with Marks with the motivation of improving cost efficiency (See Description of the Related Art of col. 2, ll. 13-19).
Claim 11 mirrors Claim 4 only within a different statutory category, and is rejected for the reason as claim 4.
As per claim 5, Godla/Marks/Kassabgi discloses the system of claim 1 as described above. Godla further teaches further comprising programming instructions configured to: transmit, to the first user device, a request for a patient update from the patient as to the current status of the mental health condition of the patient (See Paragraph [0090]: Follow up questions can be sent to the patient to identify the patient's situation after a diagnosis to further medical treatment, which the Examiner is interpreting the follow up questions to encompass a request for a patient update from the patient as to the current status of the mental health condition of the patient.); receive the patient update and determine a progression of the mental health condition of the patient based on the patient update (See Paragraphs [0091]­ [0092]: Risk stratification and triggers are utilized to identify the risk of a patient and certain times when it would be necessary for the patient to find immediate attention, which the Examiner is interpreting the risk stratification to encompass progression of the mental health condition of the patient based on the patient update.); generate a follow-up solution based on the progression of the mental health condition of the patient (See Paragraphs [0091]-[0092]: Risk stratification and triggers are utilized to identify the risk of a patient and the triggers can communicate to the user next steps, which the Examiner is interpreting the triggers to encompass generate a follow-up solution based on the progression of the mental health condition of the patient.); and transmit the follow-up solution to the first user device (See Paragraphs [009 l]-[0092]: Risk stratification and triggers are utilized to identify the risk of a patient and the triggers can communicate to the user next steps, which the Examiner is interpreting to encompass the claimed portion because the next steps would be displayed.).
Claim 12 mirrors Claim 5 only within a different statutory category, and is rejected for the reason as claim 5.
As per claim 6, Godla/Marks/Kassabgi discloses the system of claim 1 as described above. Godla further teaches further comprising programming instructions configured to: determine a preliminary follow-up solution based on a progression of the mental health condition of the patient (See Paragraphs [0091]-[0092]: Risk stratification and triggers are utilized to identify the risk of a patient and the triggers can communicate to the user next steps, which the Examiner is interpreting the next steps to encompass a preliminary follow-up solution.); and present the follow-up solution to the patient by transmitting the follow-up solution to the first user device (See Paragraphs [0091]-[0092]: Risk stratification and triggers are utilized to identify the risk of a patient and the triggers can communicate to the user next steps, which the Examiner is interpreting to encompass the claimed portion because the next steps would be displayed.).
Godla may not explicitly teach transmit, to the second user device, the preliminary follow-up solution and prompt a fourth psychiatrist response based on the patient update, the progression of the mental health condition of the patient, and the received preliminary follow-up solution; and receive the fourth psychiatrist response from the first psychiatrist and generate the follow-up solution based on the fourth psychiatrist response.
Marks teaches a system for transmit, to the second user device, the preliminary follow-up solution and prompt a fourth psychiatrist response based on the patient update, the progression of the mental health condition of the patient, and the received preliminary follow-up solution (See col. 14, ll. 4-63: A process is described for an expert to respond to a question that is posed about a certain health condition to give advice on the diagnosis to either confirm or deny that the diagnosis is correct and that the network sites can be operated by a user to opt in or opt out expert users, which the Examiner is interpreting to encompass the claimed portion when a fourth psychiatrist is notified.); and receive the fourth psychiatrist response from the first psychiatrist and generate the follow-up solution based on the fourth psychiatrist response (See col. 14, ll. 4-63: A fourth expert is able to respond to a question posed by a patient that can be shown to a patient, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Godla.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Godla to include transmit, to the second user device, the preliminary follow-up solution and prompt a fourth psychiatrist response based on the patient update, the progression of the mental health condition of the patient, and the received preliminary follow-up solution; and receive the fourth psychiatrist response from the first psychiatrist and generate the follow-up solution based on the fourth psychiatrist response as taught by Marks. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Godla with Marks with the motivation of improving cost efficiency (See Description of the Related Art of col. 2, ll. 13-19).
Claim 13 mirrors Claim 6 only within a different statutory category, and is rejected for the reason as claim 6.
As per claim 7, Godla/Marks/Kassabgi discloses the system of claim 1 as described above. Godla further teaches further comprising programming instructions configured to: apply encryption to a communication transmitted through the first instant message channel and the second instant message channel, wherein the communication comprises the service request, the user input, the preliminary solution, the final solution, the first psychiatrist response, the second psychiatrist response, the third psychiatrist response, or the fourth psychiatrist response (See Paragraph [0050]: The unique website interface can be encrypted and password restricted, which the Examiner is interpreting to encompass encrypting the patient input.).
Claim 14 mirrors Claim 7 only within a different statutory category, and is rejected for the reason as claim 7.
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Godla (U.S. Patent Pre-Grant Publication No. 2015/0332021) in view of Marks (U.S. Patent Publication No. 7,596,578) in view of Kassabgi (U.S. Patent Pre-Grant Publication No. 2018/0278554) in further view of Moturu et al. (U.S. Patent Pre-Grant Publication No. 2015/0370993).
As per claim 21, Godla/Marks/Kassabgi disclose the system of claim 1 as described above. Godla/Marks/Kassabgi may not explicitly teach wherein the evaluation is provided in the form of percentiles in which patient's scores are compared to the rest of a population.
Moturu teaches a system for wherein the evaluation is provided in the form of percentiles in which patient's scores are compared to the rest of the population (See Paragraph [0054]: The survey response data can be used as a comparison and the comparisons can be generated based upon a percentile condition based upon analysis of a population of individuals, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Godla/Marks/Kassabgi to include the evaluation is provided in the form of percentiles in which patient's scores are compared to the rest of a population as taught by Moturu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Godla/Marks/Kassabgi with Moturu with the motivation of improving modeling behavior and states of depression and/or anxiety (See Background of Moturu in Paragraph [0006]).
Claim 24 mirrors Claim 21 only within a different statutory category, and is rejected for the reason as claim 21.
As per claim 22, Godla/Marks/Kassabgi disclose the system of claim 1 and Godla/Marks/Kassabgi/Moturu discloses the system of claim 21 as described above. Godla further teaches further comprising programming instructions configured to send to the first user device a message alerting the patient a risk of one or more disorders related to the mental health condition (See Paragraphs [0056]-[0057]: A process is described to identify health risks and to add the risks to a report, a trigger can be triggered to identify one or more preselected responses to be relayed to the patient, which the Examiner is interpreting identify health risks and to add the risks to a report, a trigger can be triggered to identify the preselected responses to encompass a message alerting the patient a risk of one or more disorders related to the mental health condition.).	
Claim 25 mirrors Claim 22 only within a different statutory category, and is rejected for the reason as claim 22.
As per claim 23, Godla/Marks/Kassabgi disclose the system of claim 1 and Godla/Marks/Kassabgi/Moturu discloses the system of claims 21-22 as described above. Godla/Marks/Kassabgi may not explicitly teach wherein the one or more disorders is a disorder selected from generalized anxiety disorder, obsessions, compulsions, insomnia, hypersomnia, and major depressive episode (MIRE).
Moturu teaches a system for the one or more disorders is a disorder selected from generalized anxiety disorder, obsessions, compulsions, insomnia, hypersomnia, and major depressive episode (MIRE) (See Paragraph [0017]: The therapeutic intervention for individuals experiencing any suitable form of anxiety in the form on one or more of generalized anxiety disorder and can be used in the predictive model, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Godla/Marks/Kassabgi to include the one or more disorders is a disorder selected from generalized anxiety disorder, as taught by Moturu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Godla/Marks/Kassabgi with Moturu with the motivation of improving modeling behavior and states of depression and/or anxiety (See Background of Moturu in Paragraph [0006]).
Claim 26 mirrors Claim 23 only within a different statutory category, and is rejected for the reason as claim 23.
Response to Arguments
In the Remarks filed on March 2, 2022, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner acknowledges that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s). However, the Examiner does not acknowledge that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Godla and Marks do not disclose receive, from a first user device, a service request from a patient for a mental health evaluation through a first instant message channel, wherein the service request comprises one or more chief reasons related to a mental health condition of the patient and that caused the patient to send the service request, and wherein the collaboration robot dynamically selects and manages the first instant message; generate a prompt requesting the patient to respond whether the patient would like to take a full or simplified evaluation for mental health; generate a questionnaire comprising a list of questions based on the one or more chief reasons for the service request and a patient response to the prompt and a psychiatric rating scale to obtain from the patient additional information related to the one or more chief reasons for the service request; receive the user input responsive to the questionnaire and the psychiatric rating scale; generate a preliminary solution by the artificial intelligence robot using a rule­ based configuration, a Petri-net based graph implementation, or a neural network-based algorithm with adaptive machine learning and notation, based on the mental health condition of the subject, wherein the preliminary solution comprises a treatment plan and a diagnosis report comprising a psychiatric rating scale summary and evaluation; transmit to a second user device, through a second instant message channel, the diagnosis report and treatment plan along with the service request and the patient input responsive to the questionnaire to a first psychiatrist and prompt the first psychiatrist to provide a first psychiatrist response that is a confirmation or a modification of the preliminary solution for the mental health condition of the subject, wherein the second instant message channel is different and independent from the first instant message channel to ensure content segregation, wherein the collaboration robot performs dynamic channel switching and data exchange during a service session between the first instant message channel and the second instant message channel; and receive from the second user device, through the second instant message channel, the first psychiatrist response to the diagnosis report.
In response to Applicant (1), the Examiner acknowledges that Godla and Marks do not completely disclose the newly amended claimed portions. The Examiner has cured the deficiencies of Godla and Marks in reference to the newly amended claimed portions with Kassabgi (U.S. Patent Pre-Grant Publication No. 2018/0278554) and Moturu et al. (U.S. Patent Pre-Grant Publication No. 2015/0370993) to meet the newly amended claimed portions. The Examiner is interpreting the combination of Kassabgi and Moturu when combined with Godla and Marks encompass the newly amended claimed portions as rejected above. Kassabgi is focused on receiving a plurality of messages from a user that is able to analyze and differentiate messages, and Moturu is focused on a method and system for modeling behavior and depression state of an individual that receives user data and can generate alerts when parameters satisfy a threshold condition. The 35 U.S.C. 103 rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tse et al. (U.S. Patent Pre-Grant Publication No. 2019/0189293), describes a healthcare provision and management system receive information about a patient to draft treatment plans, Boland et al. (U.S. Patent Pre-Grant Publication No. 2018/0181722), describes a personalized health care management system that receives a personalized health care plan for a patient and monitors the patient dynamically, and Wilcox-Patterson ("User Interfaces for Patient-Centered Communication of Health Status and Care Progress"), describes patient and physician portals to support users making sense an online medication information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626